DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: depending from self.  For the sake of compact prosecution, claim 9 will instead be interpreted to depend from claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8, 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amundson et al. (2005/0001812; hereinafter Amundson).

Regarding claim 8, Amundson disclose a method of driving a bistable electro-optic display having a plurality of pixels [0005], the method comprising: 
storing data representing at least an initial state of each pixel of the display [0048]; 
receiving input signals (From 16A of Figure 2) representing first and second desired gray levels of at least one pixel of the display, the first desired gray level to be displayed before the second desired gray level ([0193]: Pixel undergoing transition from one gray level to another); and 
storing a look-up table (Comprising 124 of Figure 3) containing data representing the impulses necessary to convert [0150] an initial gray level (e.g. 0 of Figure 11A) to a first desired gray level (e.g. 1) and thence to a second desired gray level (e.g. 3); 
determining from the stored data representing the initial state, the input signals and the look-up table, the impulses necessary to convert ([0249]: Impulse value provided from look-up table using initial and final images’ data) the initial gray level (e.g. 0) to the first desired gray level (e.g. 1; by applying pulse 1102; [0341]) and thence to the second desired gray level (e.g. 3; by applying pulse 1104; [0341]); and 
generating at least one output signal representing at least one pixel voltage to be applied to said one pixel ([0248]: D0:D5 and POL signals; [0241], [0242]).

Regarding claim 9, Amundson disclose a method according to claim 9.  Amundson discloses the method comprising receiving input signals representing first (e.g. 1 of Figure 11A), second (e.g. 3) and third (e.g. 6) desired gray levels of at least one pixel of the display, the first desired gray level (e.g. 1) to be displayed before the second desired gray level (e.g. 3; preceding application of 1104), and the second gray level (e.g. 3) to be displayed before the third gray level (e.g. 6; preceding application of 1106, 1108); and determining from the stored data representing the initial state, the input signals and the look-up table [0249], the impulses necessary to convert the initial (e.g. 0) gray level to the first (e.g. 1) desired gray level (With application of 1102), thence to the second (e.g. 3) desired gray level (With application of 1104), and thence to the third (e.g. 6) desired gray level (With application of 1106, 1108).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

i.	Claims 11, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada (2012/0044276) in view of Wang (2004/0085283).

Regarding claim 11, Yamada disclose an electro-optic display [0028] comprising: 
a frame buffer (Figure 1: Comprising at least one of 4, 5) for storing frame images (Storing image data [0051] later supplied to pixels [0072]), 
the frame buffer having a set of buffer slots (With row and column indices i and j [0077], one of Mij storing respective pixel data [0078; Figure 7]) arranged in a rotating configuration such that at any given time at least one buffer slot is available for storing frame images ([0119]: Cyclic ring buffer comprising number of storage areas {e.g. 5} greater than instances of driving voltage application {e.g. 4}); and 
a display controller for retrieving frame images from the frame buffer ([0052]: Storage areas’ contents referred to by controller form basis of display pixel driving voltages).
Yamada does not expressly state the display being provided wherein the frame buffer configured to continuously overwrite with a pointer configured to direct the controller to continuously overwrite the latest available memory slot; a pointer for marking on the frame buffer the location of the last complete frame image written to the frame buffer. 
However, Wang discloses a display controller [0002] configured with a ring buffer [0067] whose read and write pointers facilitate memory access [0042] including overwriting the address of stored data that is read [0043].  A great degree of flexibility in operations, absent great expense and large storage device [0013].  It is argued that such operation is at least in part suggested by Yamada’s cursory reference to storage areas facilitated in cyclic, ring buffer manner [0119].  Wang is thus relied upon for an explicit teaching of that which Yamada strongly implies.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that storage areas established as part of the display of Yamada be configured to facilitate the frame buffer configured to continuously overwrite with a pointer configured to direct the controller to continuously overwrite the latest available memory slot; a pointer for marking on the frame buffer the location of the last complete frame image written to the frame buffer, in view of the teaching of Wang, as a measure to exploit flexibility and minimize cost.

Regarding claim 12, Yamada in view of Wang disclose the electro-optic display of claim 11.  Yamada discloses the display further comprising a host controller (3 of Figure 1) for writing frame images to the buffer regions ([0051]: Image data storage to frame buffer under control of CPU).
Yamada in view of Wang does not expressly state the display being provided wherein the host controller being configured to overwrite buffer regions not being used by the display controller.
However, the instant application does not explicitly communicate criteria by which a buffer region may be deemed to occupy a state of not being used.
Wang’s display controller [0002] determines memory array constituent status, including at least the example of whether a data entry has been read out (as criteria preceding decision to engage or preclude overwriting) [0043].  Broadest reasonable interpretation of one having ordinary skill in the art of the recited “...not being used...” as fairly read upon by Wang’s discerned read status.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Wang reads fairly on the display being provided wherein the host controller being configured to overwrite buffer regions not being used by the display controller, as claimed, in view of the reasoning above.

ii.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamada in view of Wang, as applied to claim 11 above, and further in view of Wang et al. (2012/0188272; hereinafter Xiaohui).

Regarding claim 13, Yamada in view of Wang disclose a display according to claim 11.  
Yamada in view of Wang does not explicitly disclose the display wherein the pixels of the display are partitioned into interlaced regions each of which is updated at a time offset from the other regions.
In the same field of endeavor, Xiaohui’s electrophoretic display [0020] divides the panel (101 of Figure 2) into at least first (A) and second (B) regions receiving updates (Figure 3) temporally offset from one another by a period of time t2.  These are among preventative measures taken against damage and improper operation of the display panel [0005].
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the display of Yamada to be modified wherein the pixels of the display are partitioned into interlaced regions each of which is updated at a time offset from the other regions, in view of the teaching of Xiaohui, to prevent damage and improper operation of the display.


Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a method of driving an electro-optic display having a plurality of pixels driven from a first image to a second image using a first drive scheme, and thereafter driving the display from the second image to a third image using a second drive scheme different from the first drive scheme and having at least one impulse differential gray level having an impulse differential gray level having an impulse potential different from the corresponding gray level in the first drive scheme.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a method of driving an electro-optic display having a plurality of pixels, the method comprising driving the display from a first image to a second image using a first drive scheme, and thereafter driving the display from the second image to a third image using a second drive scheme different from the first drive scheme and having at least one impulse differential gray level having an impulse potential different from the corresponding gray level in the first drive scheme, and wherein, prior to driving the display from the second image to the third image, a transition waveform is applied to pixels having at least one but less than all of the gray levels in the second image, and after this application of the transition waveform, transition waveforms are applied to individual pixels only when those pixels are undergoing a change in gray level, and after any given pixel has a transition waveform applied thereto, subsequent transitions of that pixel are effected using the second drive scheme.
Thus, claim 1 is allowed.
ii.	Claims 2 – 7 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 7 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harrington et al. (2011/0285754; Harrington) operates bistable display [0004] in first (Figure 1) and second (Figure 2) drive schemes with a transition image (Figure 3) inserted to shift between the drive schemes [0075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621